Title: To Benjamin Franklin from Henry Laurens, 7 August 1782
From: Laurens, Henry
To: Franklin, Benjamin



Sir,
Nantes 7th Augt. 1782
Very late in the evening of the 12th of July I had the honor of recieving at Vigan your favor of the 2d. By the dawn of day the next morning I had mounted the chaise in order to prosecute my journey to this place & here I arrived in a very shattered state of health on the 30th. & have been ever since confined to my bed & to my chamber & my condition is still so weak & feeble as renders me incapable of writing. I dictate in the best manner I can, & my son Harry who will have the honor of delivering this, is my amanuensis. He is going to the South of France in order to conduct his sisters to this place where if I can find a proper embarkation, I mean to make use of it for our return to America sometime in September or as early as possible in October, I could not allow him to pass thro’ Paris without paying mine & his own respects at Passy.
Mr. Adams had no doubt sufficient reasons for his silence respecting my name in the commission, I have recently heard from him, that he was ready to relinquish the mission for Moneyborrowing into my hands, but the intelligence comes indirect, & much too late. I am fairly acquitted & as I think happily delivered from that business, which at a great expence to myself, I once offered, as my duty prompted, to take upon me. & there’s an end of that affair.
Some men would have found the late shuffling conduct of the British Ministry very troublesome, you have viewed it with tranquility & you know how to manage them, they will find it necessary by & by to be sincere & decided, I hope nevertheless you are drawing them to a point & that you have made some progress in the work of peace. Lord S. [Shelburne] may be satisfied now that all crooked & indirect tamperings with different parties end in exposing the Duplicity of those who practice such measures. The repeated rebuff lately recieved from Congress may perhaps impress this lesson upon His Lordship’s mind.— He might as well have sent Messengers to the man in the moon, & with less hazard of degrading himself & his Court. His Lordship had been told, that if he was in earnest about the work of peace, it might it must be transacted at his own door. But he thought it necessary once more to feel pulses at a thousand leagues distance, he surely flatters himself in a belief that he has an influence over the Americans which they know nothing of, & he never once reflected upon the futility & the danger of projects to wheedle, after having failed in every exertion to beat.
The completion of the exchange of Lord Cornwallis, even in the cautious manner in which you have performed it affords me great pleasure, I have not the least doubt of its having proved satisfactory to His Lordship, nor do I think you will be further troubled on that affair, by any different arrangement or alteration on the part of Congress. My Daughter expressed her sensibility of the notice you were pleased to take of her in your letter ’tis not improbable she will have an opportunity of paying her respects to you in person in her way hither.
I have the honor to be with very sincere Esteem & Regard Sir, your most obedient & most humble Servt


P.S. My worthy friend Jas. Bourdieu Esqr. of London, is exceedingly anxious lest the Count Vergennes & yourself should have been imprest with an Opinion, that he had been improperly officious, in the commencement of the late or present, what shall I call them, sham-treatings; & has earnestly desired me to explain his conduct; this would require a great deal of time, & might be unecessarily taking up yours, as I am rather of opinion that neither Count Vergennes nor yourself have heard or said any thing to his detriment—but should it be otherwise I can explain, & send you a narrative of his whole conduct at the time when he offered his service to go to the Court of France, a little before Mr Oswald had been applied to. Mr. Bourdieu is a great stickler for American Independence, & I believe a faithful friend to his own Country, but Lord S is pleased to think him much too much in the French Interest & has treated him in my Opinion as a bystander, in a very unwarrantable manner. I beg Sir you will do me the honor to present my compliments to Mr & Mrs Jay.
Doctor Franklin.

 
Notation: Copies to Mr. Oswald Doctr. Franklin. J Laurens & M. Laurens. 7th. August.
